Exhibit 10.39

 

ZORAN CORPORATION

 

2000 NONSTATUTORY STOCK OPTION PLAN

 

Amended Through January 30, 2002

 


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS STOCK OPTION PLAN ARE
TO ATTRACT AND RETAIN THE BEST AVAILABLE PERSONNEL FOR POSITIONS OF SUBSTANTIAL
RESPONSIBILITY, TO PROVIDE ADDITIONAL INCENTIVES TO EMPLOYEES AND CONSULTANTS OF
THE COMPANY AND ITS SUBSIDIARIES, AND TO PROMOTE THE SUCCESS OF THE COMPANY’S
BUSINESS.  OPTIONS GRANTED HEREUNDER SHALL BE NONSTATUTORY STOCK OPTIONS.


 


2.             DEFINITIONS.  AS USED HEREIN, AND IN ANY OPTION GRANTED
HEREUNDER, THE FOLLOWING DEFINITIONS SHALL APPLY:


 


(A)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


(B)           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND ANY APPLICABLE REGULATIONS PROMULGATED THEREUNDER.


 


(C)           “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY.


 


(D)           “COMPANY” SHALL MEAN ZORAN CORPORATION, A DELAWARE CORPORATION.


 


(E)           “COMMITTEE” SHALL MEAN THE COMMITTEE APPOINTED BY THE BOARD IN
ACCORDANCE WITH PARAGRAPH (A) OF SECTION 4 OF THE PLAN.  IF THE BOARD DOES NOT
APPOINT OR CEASES TO MAINTAIN A COMMITTEE, THE TERM “COMMITTEE” SHALL REFER TO
THE BOARD.


 


(F)            “CONSULTANT” SHALL MEAN ANY INDEPENDENT CONTRACTOR RETAINED TO
PERFORM SERVICES FOR THE COMPANY OR ANY PARENT OR SUBSIDIARY.


 


(G)           “CONTINUOUS SERVICE” SHALL MEAN THE ABSENCE OF ANY INTERRUPTION OR
TERMINATION OF SERVICE WITH THE COMPANY, A SUCCESSOR OF THE COMPANY OR ANY
PARENT OR SUBSIDIARY, WHETHER IN THE CAPACITY OF AN EMPLOYEE OR A CONSULTANT. 
CONTINUOUS SERVICE SHALL NOT BE CONSIDERED INTERRUPTED (I) DURING ANY PERIOD OF
SICK LEAVE, MILITARY LEAVE OR ANY OTHER LEAVE OF ABSENCE APPROVED BY THE BOARD,
(II) IN THE CASE OF TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE
COMPANY AND ANY PARENT, SUBSIDIARY OR SUCCESSOR OF THE COMPANY, OR (III) MERELY
AS A RESULT OF A CHANGE IN THE CAPACITY IN WHICH THE OPTIONEE RENDERS SUCH
SERVICE PROVIDED THAT NO INTERRUPTION OR TERMINATION OF THE OPTIONEE’S SERVICE
OCCURS.


 


(H)           “CONVERSION DATE” SHALL MEAN THE EFFECTIVE DATE OF A CERTIFICATE
OF AMENDMENT OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY FILED WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE TO EFFECT AN INCREASE IN THE NUMBER
OF AUTHORIZED SHARES OF COMMON STOCK BY AN AMOUNT AT LEAST EQUAL TO THE MAXIMUM
AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN AS PROVIDED IN
SECTION 3.


 


(I)            “EMPLOYEE” SHALL MEAN ANY PERSON EMPLOYED BY THE COMPANY OR ANY
PARENT OR SUBSIDIARY.


 


(J)            “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(K)           “NONSTATUTORY STOCK OPTION” SHALL MEAN AN OPTION THAT IS NOT
INTENDED TO BE AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF
THE CODE.


 

--------------------------------------------------------------------------------



 


(L)            “OPTION” SHALL MEAN A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


 


(M)          “OPTION AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT BETWEEN THE
COMPANY AND THE OPTIONEE REGARDING THE GRANT AND EXERCISE OF OPTIONS TO PURCHASE
SHARES AND THE TERMS AND CONDITIONS THEREOF AS DETERMINED BY THE COMMITTEE
PURSUANT TO THE PLAN.


 


(N)           “OPTIONED SHARES” SHALL MEAN THE SHARES SUBJECT TO AN OPTION.


 


(O)           “OPTIONEE” SHALL MEAN AN EMPLOYEE OR CONSULTANT WHO RECEIVES AN
OPTION.


 


(P)           “PARENT” SHALL MEAN A “PARENT CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED BY SECTION 424(E) OF THE CODE.


 


(Q)           “PLAN” SHALL MEAN THIS 2000 NONSTATUTORY STOCK OPTION PLAN.


 


(R)            “PREFERRED STOCK” SHALL MEAN THE SERIES A PREFERRED STOCK OF THE
COMPANY.


 


(S)           “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED.


 


(T)            “SHARE” SHALL MEAN (I) PRIOR TO THE CONVERSION DATE, A SHARE OF
PREFERRED STOCK, AS ADJUSTED IN ACCORDANCE WITH SECTION 11, AND (II) ON AND
AFTER THE CONVERSION DATE, A SHARE OF COMMON STOCK, AS ADJUSTED IN ACCORDANCE
WITH SECTION 11.


 


(U)           “SUBSIDIARY” SHALL MEAN A “SUBSIDIARY CORPORATION,” WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


3.             STOCK SUBJECT TO THE PLAN.


 


(A)           MAXIMUM NUMBER OF SHARES ISSUABLE.  SUBJECT TO THE PROVISIONS OF
SECTION 11 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE
ISSUED UNDER THE PLAN SHALL BE FIVE MILLION THREE HUNDRED TWENTY-FIVE THOUSAND
(5,325,000).  IF AN OPTION EXPIRES OR BECOMES UNEXERCISABLE FOR ANY REASON
WITHOUT HAVING BEEN EXERCISED IN FULL, THE SHARES WHICH WERE SUBJECT TO THE
OPTION BUT AS TO WHICH THE OPTION WAS NOT EXERCISED SHALL, UNLESS THE PLAN SHALL
HAVE BEEN TERMINATED, BECOME AVAILABLE FOR OTHER OPTION GRANTS UNDER THE PLAN.


 


(B)           CONVERSION OF SHARES ON CONVERSION DATE.  PRIOR TO THE CONVERSION
DATE, THE SHARES ISSUABLE UNDER THE PLAN AS SET FORTH IN SECTION 3(A) AND UNDER
EACH OUTSTANDING OPTION SHALL CONSIST OF AUTHORIZED BUT UNISSUED OR REACQUIRED
SHARES OF PREFERRED STOCK.  ON THE CONVERSION DATE, THE SHARES ISSUABLE UNDER
THE PLAN AND UNDER EACH THEN OUTSTANDING OPTION SHALL AUTOMATICALLY CONVERT INTO
AND THEREAFTER SHALL CONSIST SOLELY OF THAT NUMBER OF THE AUTHORIZED BUT
UNISSUED OR REACQUIRED SHARES OF COMMON STOCK INTO WHICH THE NUMBER OF SHARES OF
PREFERRED STOCK ISSUABLE UNDER THE PLAN IN ACCORDANCE WITH SECTION 3(A) OR UNDER
SUCH OUTSTANDING OPTION, AS THE CASE MAY BE, ARE CONVERTIBLE IN ACCORDANCE WITH
THEIR TERMS.


 


4.             ADMINISTRATION OF THE PLAN.


 


(A)           PROCEDURE.  THE PLAN SHALL BE ADMINISTERED BY THE BOARD.  THE
BOARD MAY APPOINT A COMMITTEE CONSISTING OF ONE OR MORE MEMBERS OF THE BOARD TO
ADMINISTER THE PLAN, SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY
PRESCRIBE.  ONCE APPOINTED, THE COMMITTEE SHALL CONTINUE TO SERVE UNTIL
OTHERWISE DIRECTED BY THE BOARD.  FROM TIME TO TIME, THE BOARD MAY INCREASE THE
SIZE OF THE COMMITTEE AND APPOINT ADDITIONAL MEMBERS THEREOF, REMOVE MEMBERS
(WITH OR WITHOUT CAUSE) AND APPOINT NEW MEMBERS IN SUBSTITUTION THEREFOR, FILL
VACANCIES, HOWEVER CAUSED, AND REMOVE ALL MEMBERS OF THE COMMITTEE AND,
THEREAFTER, DIRECTLY ADMINISTER THE PLAN.  ANY ACTION WHICH MAY BE TAKEN BY THE
COMMITTEE UNDER THE PLAN MAY INSTEAD BE TAKEN BY THE BOARD, AND EACH REFERENCE
HEREIN TO THE COMMITTEE SHALL BE DEEMED TO REFER ALSO TO THE BOARD.


 

2

--------------------------------------------------------------------------------


 

The Committee shall meet at such times and places and upon such notice as the
chairperson determines.  A majority of the Committee shall constitute a quorum. 
Any acts by the Committee may be taken at any meeting at which a quorum is
present and shall be by majority vote of those members entitled to vote. 
Additionally, any acts reduced to writing or approved in writing by all of the
members of the Committee shall be valid acts of the Committee.

 


(B)           POWERS OF THE COMMITTEE.  SUBJECT TO THE PROVISIONS OF THE PLAN,
THE COMMITTEE SHALL HAVE THE AUTHORITY:  (I) TO DETERMINE, UPON REVIEW OF
RELEVANT INFORMATION, THE FAIR MARKET VALUE OF THE SHARES; (II) TO DETERMINE THE
EXERCISE PRICE OF OPTIONS TO BE GRANTED, THE EMPLOYEES OR CONSULTANTS TO WHOM
AND THE TIME OR TIMES AT WHICH OPTIONS SHALL BE GRANTED, AND THE NUMBER OF
SHARES TO BE REPRESENTED BY EACH OPTION; (III) TO INTERPRET THE PLAN; (IV) TO
PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE PLAN; (V) TO
DETERMINE THE TERMS AND PROVISIONS OF EACH OPTION (WHICH NEED NOT BE IDENTICAL)
AND, WITH THE CONSENT OF THE HOLDER THEREOF, TO MODIFY OR AMEND ANY OPTION;
(VI) TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY INSTRUMENT
REQUIRED TO EFFECTUATE THE GRANT OF AN OPTION; (VII) TO ACCELERATE OR (WITH THE
CONSENT OF THE OPTIONEE) DEFER AN EXERCISE DATE OF ANY OPTION; AND (VIII)  TO
MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN.


 


(C)           EFFECT OF COMMITTEE’S DECISION.  ALL DECISIONS, DETERMINATIONS AND
INTERPRETATIONS OF THE COMMITTEE SHALL BE FINAL AND BINDING ON ALL POTENTIAL OR
ACTUAL OPTIONEES, ANY OTHER HOLDER OF AN OPTION OR OTHER EQUITY SECURITY OF THE
COMPANY AND ALL OTHER PERSONS.


 


5.             ELIGIBILITY AND OPTION LIMITATIONS.


 


(A)           PERSONS ELIGIBLE FOR OPTIONS.  OPTIONS UNDER THE PLAN MAY BE
GRANTED ONLY TO EMPLOYEES OR CONSULTANTS WHOM THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY DESIGNATE FROM TIME TO TIME.  FOR PURPOSES OF THE FOREGOING
SENTENCE, “EMPLOYEES” AND “CONSULTANTS” SHALL INCLUDE PROSPECTIVE EMPLOYEES AND
PROSPECTIVE CONSULTANTS TO WHOM OPTIONS ARE GRANTED IN CONNECTION WITH WRITTEN
OFFERS OF EMPLOYMENT OR OTHER SERVICE RELATIONSHIP.  HOWEVER, NOTWITHSTANDING
ANY OTHER PROVISION HEREIN TO THE CONTRARY, NO PERSON SHALL BE ELIGIBLE TO BE
GRANTED AN OPTION UNDER THE PLAN WHOSE ELIGIBILITY WOULD REQUIRE APPROVAL OF THE
PLAN BY THE STOCKHOLDERS OF THE COMPANY UNDER ANY LAW OR REGULATION OR THE RULES
OF ANY STOCK EXCHANGE OR MARKET SYSTEM UPON WHICH SHARES OF COMMON STOCK MAY
THEN BE LISTED.  IF NOT INCONSISTENT WITH ANY SUCH LAW, REGULATION OR RULE, AN
OPTION MAY BE GRANTED TO A PERSON, NOT PREVIOUSLY EMPLOYED BY THE COMPANY, AS AN
INDUCEMENT ESSENTIAL TO ENTERING INTO AN EMPLOYMENT CONTRACT WITH THE COMPANY. 
AN EMPLOYEE WHO HAS BEEN GRANTED AN OPTION, IF HE OR SHE IS OTHERWISE ELIGIBLE,
MAY BE GRANTED AN ADDITIONAL OPTION OR OPTIONS


 


(B)           NO RIGHT TO CONTINUING EMPLOYMENT.  NEITHER THE ESTABLISHMENT NOR
THE OPERATION OF THE PLAN SHALL CONFER UPON ANY OPTIONEE OR ANY OTHER PERSON ANY
RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR OTHER SERVICE WITH THE
COMPANY (OR ANY PARENT OR SUBSIDIARY), NOR SHALL THE PLAN INTERFERE IN ANY WAY
WITH THE RIGHT OF THE OPTIONEE OR THE RIGHT OF THE COMPANY (OR ANY PARENT OR
SUBSIDIARY) TO TERMINATE SUCH EMPLOYMENT OR SERVICE AT ANY TIME.


 


(C)           OPTION REPRICING.  NO OPTION SHALL BE REPRICED WITHOUT THE
APPROVAL OF A MAJORITY OF THE SHARES OF COMMON STOCK PRESENT OR REPRESENTED BY
PROXY AND VOTING AT A MEETING OF THE STOCKHOLDERS OF THE COMPANY AT WHICH A
QUORUM REPRESENTING A MAJORITY OF ALL OUTSTANDING SHARES OF COMMON STOCK IS
PRESENT OR REPRESENTED BY PROXY.


 


6.             TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE UPON ITS ADOPTION
BY THE BOARD.  IT SHALL CONTINUE IN EFFECT FOR A TERM OF TEN (10) YEARS UNLESS
SOONER TERMINATED UNDER SECTION 13 OF THE PLAN.


 


7.             TERM OF OPTION.  THE TERM OF EACH OPTION SHALL NOT EXCEED TEN
(10) YEARS FROM THE DATE OF GRANT OF THE OPTION, AND, UNLESS THE COMMITTEE
DETERMINES OTHERWISE, THE TERM OF EACH OPTION SHALL BE TEN (10) YEARS FROM THE
DATE OF GRANT OF THE OPTION.  THE TERM OF THE OPTION SHALL BE SET FORTH IN THE
OPTION AGREEMENT.


 

3

--------------------------------------------------------------------------------


 


8.             OPTION PRICE AND CONSIDERATION.

 


(A)           OPTION PRICE.  THE OPTION PRICE FOR THE SHARES TO BE ISSUED
PURSUANT TO ANY OPTION SHALL BE SUCH PRICE AS IS DETERMINED BY THE COMMITTEE,
WHICH SHALL IN NO EVENT BE LESS THAN 85% OF THE FAIR MARKET VALUE OF SUCH SHARES
ON THE DATE THE OPTION IS GRANTED.  THE FAIR MARKET VALUE OF THE COMMON STOCK
SHALL BE DETERMINED BY THE COMMITTEE, USING SUCH CRITERIA AS IT DEEMS RELEVANT;
PROVIDED, HOWEVER, THAT IF THERE IS A PUBLIC MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE PER SHARE SHALL BE THE AVERAGE OF THE LAST REPORTED BID AND
ASKED PRICES OF THE COMMON STOCK ON THE DATE OF GRANT, AS REPORTED IN THE WALL
STREET JOURNAL (OR, IF NOT SO REPORTED, AS OTHERWISE REPORTED BY THE NASDAQ
SYSTEM) OR, IN THE EVENT THE COMMON STOCK IS LISTED ON A NATIONAL SECURITIES
EXCHANGE (WITHIN THE MEANING OF SECTION 6 OF THE EXCHANGE ACT) OR ON THE NASDAQ
NATIONAL MARKET SYSTEM (OR ANY SUCCESSOR NATIONAL MARKET SYSTEM), THE FAIR
MARKET VALUE PER SHARE SHALL BE THE CLOSING PRICE ON SUCH EXCHANGE ON THE DATE
OF GRANT OF THE OPTION, AS REPORTED IN THE WALL STREET JOURNAL.  THE FAIR MARKET
VALUE OF EACH SHARE OF PREFERRED STOCK SHALL EQUAL THE FAIR MARKET VALUE
DETERMINED IN ACCORDANCE WITH THE PRECEDING SENTENCE OF THAT NUMBER OF SHARES OF
COMMON STOCK INTO WHICH SUCH SHARE OF PREFERRED STOCK IS THEN CONVERTIBLE IN
ACCORDANCE WITH ITS TERMS.


 


(B)           CONSIDERATION.  THE CONSIDERATION TO BE PAID FOR THE OPTIONED
SHARES SHALL BE PAYMENT IN CASH OR BY CHECK UNLESS PAYMENT IN SOME OTHER MANNER
IS AUTHORIZED BY THE COMMITTEE AT THE TIME OF THE GRANT OF THE OPTION, INCLUDING
(I) THE SURRENDER OF OTHER SHARES OWNED BY THE OPTIONEE FOR MORE THAN SIX MONTHS
AND HAVING A FAIR MARKET VALUE EQUAL TO THE OPTION PRICE, (II) FOLLOWING THE
CONVERSION DATE, BY DELIVERY OF A PROPERLY EXECUTED NOTICE TOGETHER WITH
IRREVOCABLE INSTRUCTIONS TO A BROKER PROVIDING FOR THE ASSIGNMENT TO THE COMPANY
OF THE PROCEEDS OF A SALE OR LOAN WITH RESPECT TO SOME OR ALL OF THE SHARES
BEING ACQUIRED UPON THE EXERCISE OF THE OPTION (INCLUDING, WITHOUT LIMITATION,
THROUGH AN EXERCISE COMPLYING WITH THE PROVISIONS OF REGULATION T AS PROMULGATED
FROM TIME TO TIME BY THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM), OR
(III) SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR THE ISSUANCE OF
OPTIONED SHARES AS MAY BE PERMITTED UNDER SECTION 152 OF THE DELAWARE GENERAL
CORPORATION LAW.  ANY CASH OR OTHER PROPERTY RECEIVED BY THE COMPANY FROM THE
SALE OF SHARES PURSUANT TO THE PLAN SHALL CONSTITUTE PART OF THE GENERAL ASSETS
OF THE COMPANY.


 


9.             EXERCISE OF OPTION.


 


(A)           VESTING PERIOD.  ANY OPTION GRANTED HEREUNDER SHALL BE EXERCISABLE
AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE COMMITTEE AND AS
SHALL BE PERMISSIBLE UNDER THE TERMS OF THE PLAN, WHICH SHALL BE SPECIFIED IN
THE OPTION AGREEMENT EVIDENCING THE OPTION.  UNLESS THE COMMITTEE SPECIFICALLY
DETERMINES OTHERWISE AT THE TIME OF THE GRANT OF THE OPTION, EACH OPTION SHALL
VEST AND BECOME EXERCISABLE, CUMULATIVELY, IN FOUR SUBSTANTIALLY EQUAL
INSTALLMENTS ON EACH OF THE FIRST FOUR ANNIVERSARIES OF THE DATE OF THE GRANT OF
THE OPTION, SUBJECT TO THE OPTIONEE’S CONTINUOUS SERVICE.  HOWEVER, NO OPTION
GRANTED TO A PROSPECTIVE EMPLOYEE OR PROSPECTIVE CONSULTANT MAY BECOME
EXERCISABLE PRIOR TO THE DATE ON WHICH SUCH PERSON COMMENCES SERVICE.


 


(B)           EXERCISE PROCEDURES.  AN OPTION SHALL BE DEEMED TO BE EXERCISED
WHEN WRITTEN NOTICE OF SUCH EXERCISE HAS BEEN GIVEN TO THE COMPANY IN ACCORDANCE
WITH THE TERMS OF THE OPTION BY THE PERSON ENTITLED TO EXERCISE THE OPTION, AND
FULL PAYMENT FOR THE SHARES WITH RESPECT TO WHICH THE OPTION IS EXERCISED HAS
BEEN RECEIVED BY THE COMPANY.  AN OPTION MAY NOT BE EXERCISED FOR FRACTIONAL
SHARES OR FOR LESS THAN TEN (10) SHARES.  AS SOON AS PRACTICABLE FOLLOWING THE
EXERCISE OF AN OPTION IN THE MANNER SET FORTH ABOVE, THE COMPANY SHALL ISSUE OR
CAUSE ITS TRANSFER AGENT TO ISSUE STOCK CERTIFICATES REPRESENTING THE SHARES
PURCHASED.  UNTIL THE ISSUANCE OF SUCH STOCK CERTIFICATES (AS EVIDENCED BY THE
APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER
AGENT OF THE COMPANY), NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS
AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO THE OPTIONED SHARES NOTWITHSTANDING
THE EXERCISE OF THE OPTION.  NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER
RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE OF THE TRANSFER BY THE
OPTIONEE OF THE CONSIDERATION FOR THE PURCHASE OF THE SHARES, EXCEPT AS PROVIDED
IN SECTION 11 OF THE PLAN.


 


(C)           DEATH OF OPTIONEE.  IN THE EVENT OF THE DEATH DURING THE OPTION
PERIOD OF AN OPTIONEE WHO IS AT THE TIME OF HIS DEATH, OR WAS WITHIN THE NINETY
(90) DAY PERIOD IMMEDIATELY PRIOR THERETO, AN EMPLOYEE OR CONSULTANT, AND WHO
WAS IN CONTINUOUS SERVICE FROM THE DATE OF THE GRANT OF THE OPTION UNTIL THE
DATE OF DEATH OR TERMINATION, THE OPTION MAY BE EXERCISED, AT ANY TIME WITHIN
ONE (1) YEAR FOLLOWING THE DATE OF DEATH, BY THE OPTIONEE’S ESTATE OR BY A
PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE,
BUT ONLY TO THE EXTENT OF THE ACCRUED RIGHT TO EXERCISE AT THE TIME OF THE
TERMINATION OR DEATH, WHICHEVER COMES FIRST.


 

4

--------------------------------------------------------------------------------


 


(D)           DISABILITY OF OPTIONEE.  IN THE EVENT OF THE PERMANENT AND TOTAL
DISABILITY DURING THE OPTION PERIOD OF AN OPTIONEE WHO IS AT THE TIME OF SUCH
DISABILITY, OR WAS WITHIN THE NINETY (90) DAY PERIOD PRIOR THERETO, AN EMPLOYEE
OR CONSULTANT, AND WHO WAS IN CONTINUOUS SERVICE FROM THE DATE OF THE GRANT OF
THE OPTION UNTIL THE DATE OF DISABILITY OR TERMINATION, THE OPTION MAY BE
EXERCISED AT ANY TIME WITHIN ONE (1) YEAR FOLLOWING THE DATE OF DISABILITY, BUT
ONLY TO THE EXTENT OF THE ACCRUED RIGHT TO EXERCISE AT THE TIME OF THE
TERMINATION OR DISABILITY, WHICHEVER COMES FIRST, SUBJECT TO THE CONDITION THAT
NO OPTION SHALL BE EXERCISED AFTER THE EXPIRATION OF THE OPTION PERIOD.


 


(E)           OTHER TERMINATION OF CONTINUOUS SERVICE.  IF THE CONTINUOUS
SERVICE OF AN OPTIONEE SHALL CEASE FOR ANY REASON OTHER THAN PERMANENT AND TOTAL
DISABILITY OR DEATH, HE OR SHE MAY, BUT ONLY WITHIN NINETY (90) DAYS (OR SUCH
OTHER PERIOD OF TIME AS IS DETERMINED BY THE COMMITTEE) AFTER THE DATE HIS OR
HER CONTINUOUS SERVICE CEASES, EXERCISE HIS OR HER OPTION TO THE EXTENT THAT HE
OR SHE WAS ENTITLED TO EXERCISE IT AT THE DATE OF SUCH TERMINATION OF CONTINUOUS
SERVICE, SUBJECT TO THE CONDITION THAT NO OPTION SHALL BE EXERCISABLE AFTER THE
EXPIRATION OF THE OPTION PERIOD.


 


(F)            TAX WITHHOLDING.  THE COMPANY SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO DEDUCT FROM THE SHARES ISSUABLE UPON THE EXERCISE OF AN OPTION,
OR TO ACCEPT FROM THE OPTIONEE THE TENDER OF, A NUMBER OF WHOLE SHARES HAVING A
FAIR MARKET VALUE, AS DETERMINED BY THE COMPANY, EQUAL TO ALL OR ANY PART OF THE
FEDERAL, STATE, LOCAL AND FOREIGN TAXES, IF ANY, REQUIRED BY LAW TO BE WITHHELD
BY THE COMPANY (OR ANY PARENT OR SUBSIDIARY) WITH RESPECT TO SUCH OPTION OR THE
SHARES ACQUIRED UPON THE EXERCISE THEREOF.  ALTERNATIVELY OR IN ADDITION, IN ITS
DISCRETION, THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE OPTIONEE, THROUGH
PAYROLL WITHHOLDING, CASH PAYMENT OR OTHERWISE TO MAKE ADEQUATE PROVISION FOR
ANY SUCH TAX WITHHOLDING OBLIGATIONS ARISING IN CONNECTION WITH THE OPTION OR
THE SHARES ACQUIRED UPON THE EXERCISE THEREOF.  THE FAIR MARKET VALUE OF ANY
SHARES WITHHELD OR TENDERED TO SATISFY ANY SUCH TAX WITHHOLDING OBLIGATIONS
SHALL NOT EXCEED THE AMOUNT DETERMINED BY THE APPLICABLE MINIMUM STATUTORY
WITHHOLDING RATES.  THE COMPANY SHALL HAVE NO OBLIGATION TO DELIVER SHARES UNTIL
SUCH TAX WITHHOLDING OBLIGATIONS HAVE BEEN SATISFIED BY THE OPTIONEE.


 

Any adverse consequences incurred by an Optionee with respect to the use of
Shares to pay any part of any tax withholding obligations in connection with the
exercise of an Option shall be the sole responsibility of the Optionee.  Shares
withheld in accordance with this provision shall not again become available for
purposes of issuance under the Plan.

 


10.           NON-TRANSFERABILITY OF OPTIONS.  AN OPTION MAY NOT BE SOLD,
PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED OR DISPOSED OF IN ANY MANNER OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND MAY BE EXERCISED,
DURING THE LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE.


 


11.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION.  SUBJECT TO ANY
REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, THE NUMBER OF SHARES SUBJECT
TO THE PLAN, THE NUMBER OF OPTIONED SHARES COVERED BY EACH OUTSTANDING OPTION,
AND THE PER SHARE EXERCISE PRICE OF EACH SUCH OPTION, SHALL BE APPROPRIATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, RECAPITALIZATION,
COMBINATION, RECLASSIFICATION, THE PAYMENT OF A STOCK DIVIDEND ON THE COMMON
STOCK OR ANY OTHER INCREASE OR DECREASE IN THE NUMBER OF SUCH SHARES OF COMMON
STOCK EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY; PROVIDED,
HOWEVER, THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT
BE DEEMED TO HAVE BEEN “EFFECTED WITHOUT RECEIPT OF CONSIDERATION.”  SUCH
ADJUSTMENT SHALL BE MADE BY THE COMMITTEE, WHOSE DETERMINATION IN THAT RESPECT
SHALL BE FINAL, BINDING AND CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO
ISSUE BY THE COMPANY OF SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE
INTO SHARES OF STOCK OF ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT BY REASON
THEREOF SHALL BE MADE WITH RESPECT TO, THE NUMBER OR PRICE OF SHARES SUBJECT TO
AN OPTION.


 

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the number or class of securities covered by
any Option, as well as the price to be paid therefor, in the event that the
Company effects one or more reorganizations, recapitalizations, rights
offerings, or other increases or reductions of shares of its outstanding Common
Stock or Preferred Stock, and in the event of the Company being consolidated
with or merged into any other corporation.

 

5

--------------------------------------------------------------------------------


 

Unless otherwise determined by the Committee, upon the dissolution or
liquidation of the Company the Options granted under the Plan shall terminate
and thereupon become null and void.

 

Upon any merger or consolidation, if the Company is not the surviving
corporation, the Options granted under the Plan shall either be assumed by the
surviving entity or shall terminate in accordance with the provisions of the
preceding paragraph, unless otherwise determined by the Committee.

 


12.           TIME OF GRANTING OPTIONS.  UNLESS OTHERWISE SPECIFIED BY THE
COMMITTEE, THE DATE OF GRANT OF AN OPTION UNDER THE PLAN SHALL BE THE DATE ON
WHICH THE COMMITTEE MAKES THE DETERMINATION GRANTING SUCH OPTION.  NOTICE OF THE
DETERMINATION SHALL BE GIVEN TO EACH OPTIONEE TO WHOM AN OPTION IS SO GRANTED
WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


 


13.           AMENDMENT AND TERMINATION OF THE PLAN.  THE COMMITTEE MAY AMEND OR
TERMINATE THE PLAN FROM TIME TO TIME IN SUCH RESPECTS AS THE COMMITTEE MAY DEEM
ADVISABLE.  ANY SUCH AMENDMENT OR TERMINATION OF THE PLAN SHALL NOT AFFECT
OPTIONS ALREADY GRANTED, AND SUCH OPTIONS SHALL REMAIN IN FULL FORCE AND EFFECT
AS IF THE PLAN HAD NOT BEEN AMENDED OR TERMINATED.


 


14.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION AND THE ISSUANCE
AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL RELEVANT
PROVISIONS OF LAW, INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT, THE
EXCHANGE ACT, THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND THE
REQUIREMENTS OF ANY STOCK EXCHANGE UPON WHICH THE SHARES MAY THEN BE LISTED, AND
SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT
TO SUCH COMPLIANCE.  AS A CONDITION TO THE EXERCISE OF AN OPTION, THE COMPANY
MAY REQUIRE THE PERSON EXERCISING SUCH OPTION TO REPRESENT AND WARRANT AT THE
TIME OF ANY SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED ONLY FOR
INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH SHARES
IF, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS REQUIRED
BY ANY OF THE AFOREMENTIONED RELEVANT PROVISIONS OF LAW.


 


15.           RESERVATION OF SHARES.  DURING THE TERM OF THIS PLAN THE COMPANY
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE THE NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.  INABILITY OF THE COMPANY TO
OBTAIN FROM ANY REGULATORY BODY HAVING JURISDICTION AND AUTHORITY DEEMED BY THE
COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES
HEREUNDER SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN RESPECT OF THE
NONISSUANCE OR SALE OF SUCH SHARES AS TO WHICH SUCH REQUISITE AUTHORITY SHALL
NOT HAVE BEEN OBTAINED.


 


16.           INFORMATION TO OPTIONEE.  THE COMPANY SHALL PROVIDE OR OTHERWISE
MAKE AVAILABLE TO EACH OPTIONEE ALL SUCH INFORMATION MADE AVAILABLE TO THE
COMPANY’S STOCKHOLDERS GENERALLY.


 


17.           OPTION AGREEMENT.  OPTIONS GRANTED UNDER THE PLAN SHALL BE
EVIDENCED BY OPTION AGREEMENTS.


 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Zoran Corporation 2000 Nonstatutory Stock Option Plan
as duly adopted by the Board and amended through January 30, 2002.

 

 

 

 

 

 

Secretary

 

6

--------------------------------------------------------------------------------